
	
		I
		112th CONGRESS
		1st Session
		H. R. 2571
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Schock (for
			 himself and Mr. Quigley) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To provide the Director of the Congressional Research
		  Service with the authority to obtain information directly from agencies of the
		  Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Accountability in Government Act.
		2.Access of
			 congressional research service to government information
			(a)Direct access to
			 informationSection 203 of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 166) is amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (i) the following new subsection:
					
						(j)In carrying out the duties and functions of
				the Congressional Research Service in response to a request made by a Member of
				Congress, the Director is authorized to secure such information, data,
				estimates, and statistics directly from the various departments, agencies, and
				establishments of the executive branch of the Government and the regulatory
				agencies and commissions of the Government as the Director determines (with the
				approval of the Member making the request) to be necessary to carry out the
				request, and all such departments, agencies, establishments, and regulatory
				agencies and commissions shall furnish the Director with all such available
				material (other than material the disclosure of which would be a violation of
				law).
						.
				(b)Conforming
			 amendmentSection 203(d)(1) of such Act (2 U.S.C. 166(d)(1)) is
			 amended in the matter following subparagraph (C) by striking and in the
			 performance of this duty and all that follows through comply
			 with such request;.
			
